Citation Nr: 0308750	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-33 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from August 
1969 to August 1993.  This matter comes before the Board of 
Veterans' Appeals on appeal from an April 2002 rating 
decision by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs, which granted service 
connection for migraine headaches, rated 10 percent.


REMAND

In January 2003 correspondence, the Board informed the 
veteran that his substantive appeal may not have been filed 
in a timely manner, and the appeal may be dismissed.  The 
veteran was offered the opportunity to present evidence or 
request a hearing on this issue.  In February 2003 
correspondence, the veteran requested a hearing before the 
Board in Washington, D.C.  This hearing was scheduled, and 
the veteran was notified.  However, in April 2003, the 
veteran, through his representative, contacted the Board and 
cancelled the central office hearing.  Instead, the veteran 
requested a Travel Board hearing before a Veterans Law Judge 
at the RO.

Since both Travel Board and videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a traveling Veterans Law 
Judge (He should also be offered the 
alternative option of a videoconference 
hearing before a Veterans Law Judge.).  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

Thereafter, in accordance with standard appellate procedures, 
the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

